DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12/16/2021 has been entered.  Claims 2-7, 9-14 and 22 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome some of the 112(b) rejections previously set forth in the Final Office Action mailed 05/18/2021, and the overcome rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see Pg 8 Ln 1-7, filed 12/16/2021, with respect to the rejection(s) of claim(s) 22 under Meeker; Gregory W. et al. US 4714422 A, hereinafter Meeker, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made via Meeker in view of Hehl; Karl US 6517337 B1, hereinafter Hehl.  Specifically, Meeker fails to explicitly state that the ‘the attachment flange is releasably connected to the at least one flange of the fixed block’, but Hehl discloses an injection molding machine whereby the attachment flange is releasably connected to the at least one flange of the fixed block for the purpose of interchanging hydraulic cylinder based upon individual customer’s desired application (Col 5 Ln 16-39).
In view of the persuasive argument regarding the previous art rejections, this 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 Ln 13-14 is objected to for duplicating a term from lines 8-9.  .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 Ln 11 cites the limitation "detaching and removing a second hydraulic cylinder from the injection apparatus”.  It is unclear if the second cylinder is part of the group of ‘among a plurality of hydraulic cylinders’ stated in line 7.  Furthermore, the placement of this line would be better understood if located before ‘attaching the selected hydraulic cylinder’ of line 10.  Therefore the scope of the claim is indeterminate.  For examination, lines 10-12 were interpreted as --of the plurality of hydraulic cylinders from the injection apparatus, and attaching the selected hydraulic cylinder to the injection apparatus --.
Claim 14 Ln 3 cites the limitation "maximum pressures and maximum speeds”.  This phrase conflicts with the term stated in claim 10 line 9 “or”.  Therefore the scope of the claim is indeterminate.  For examination, the limitation of claim 10 interpreted as --and/or--.
Claims 11-13 are rejected at least for their dependence upon claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meeker; Gregory W. et al. US 4714422 A, hereinafter Meeker, in view of Hehl; Karl US 6517337 B1, hereinafter Hehl.
Regarding claim 22, Meeker discloses (Fig. 1-5), an injection molding machine (Abstract), comprising: 
a screw (24), a ratio of a length and diameter of the screw being set as a specific 
a heat sleeve (12/20) housing the screw; 
a screw rotation driver (32) for rotating the screw in the heat sleeve (Col 2 Ln 64-67); 
a fixed block (14) supporting the heat sleeve and at least one flange extending from the fixed block (the portions of (14) projecting rightwards from the block portion (immediately adjacent to (21)), projecting immediately adjacent (68)); and 
a first hydraulic cylinder (68, 68) for moving the screw forwardly or rearwardly, the hydraulic cylinder having a cylinder body (the depicted cylindrical part of (68)) and an attachment flange (the blocks that attach (68) and projecting from (68)) extending outwardly from the cylinder body.
Meeker fails to explicitly state that the first hydraulic cylinder is one of a plurality of hydraulic cylinders capable of being attached to the fixed block, and
the attachment flange is releasably connected to the at least one flange of the fixed block. 

Hehl discloses (Fig. 1) an injection molding machine (Abstract), comprising: 
a screw (12),); 
a heat sleeve (11) housing the screw; 
a fixed block (14’) supporting the heat sleeve; and 
a first hydraulic cylinder (27, 27) for moving the screw forwardly or rearwardly, the hydraulic cylinder having a cylinder body (the depicted cylindrical part of (27)) and 
the first hydraulic cylinder is one of a plurality of hydraulic cylinders capable of being attached to the fixed block (Col 5 Ln 16-39), and
the attachment flange is releasably connected to the fixed block (for the purpose of interchanging hydraulic cylinder based upon individual customer’s desired application, Col 5 Ln 16-39). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Meeker, by providing the attachment flange as releasably connected to the fixed block, as taught by Hehl, for the purpose of interchanging hydraulic cylinder based upon individual customer’s desired application.
Regarding claim 2, Meeker discloses (Fig. 1-5), the specific value is selected from a range of 18-25 (Col 1 Ln 23-26 states greater than 20). 
Regarding claim 3, Meeker discloses (Fig. 1-5), the respective hydraulic cylinders output different maximum pressures ((68) fundamentally comprises a maximum pressure). 
Regarding claim 4, Meeker discloses (Fig. 1-5),  the respective hydraulic cylinders output different maximum speeds ((68) fundamentally comprises a maximum speed) 
Regarding claim 5, Meeker discloses (Fig. 1-5), the respective hydraulic cylinder output different maximum pressures and maximum speeds ((68) fundamentally comprises a maximum pressure and speed). 
Regarding claim 6, the modified device of Meeker/Hehl discloses, the claimed invention substantially as claimed, as set forth above for Claims 22 except fails to 
Since applicant has not disclosed that having a double rod-type hydraulic cylinder solves any stated problem or is for any particular purpose, and it appears that the a single rod-type hydraulic cylinder, of Meeker would perform equally well with the double rod-type hydraulic cylinder as claimed by applicant, it would have been an obvious matter of design choice to further modify the single rod-type hydraulic cylinder of the Meeker by utilizing a double rod-type hydraulic cylinder as claimed for the purpose of forwardly or rearwardly moving the screw.
Regarding claim 7, Meeker discloses (Fig. 1-5), the respective hydraulic cylinders (68) are a single rod-type (69) hydraulic cylinder. 
Regarding claim 9, Meeker discloses (Fig. 1-5),  the cylinder attachment mechanism (13/14) includes the screw rotation driving section (32) that is provided at the rear side (right side as depicted) of the fixed block section (14) and that provides the rotation of the rear end of the unique screw inserted to the heat sleeve (Col 2 Ln 64-67) and a support block section (13) having a pair of rear detachable sections (portions of (13) interfacing with (69)) that are provided at both sides of this screw rotation driving section and that constitute the cylinder detachable section providing the detachability of the tip ends of the piston rods protruding from the respective hydraulic cylinders (Col 4 Ln 13-15), respectively. 

Regarding claim 10, Meeker discloses (Fig. 1-5),  a molding method of an first hydraulic cylinder (68, 68) for forwardly or rearwardly moving the screw for which an L/D ratio between a screw length L and a screw diameter D is set as a specific value to the injection apparatus (having an L/D ratio “more than twenty times”, Col 1 Ln 23-26), the method comprising: 
prior to a molding operation, selecting the first hydraulic cylinder from among a plurality of hydraulic cylinders that is adaptable to a to-be- molded piece and the screw (fundamentally, prior to any molding operation, the device is assembled which requires the selection of a hydraulic cylinder capable of performing the necessary function of forwardly or rearwardly moving the screw), each of the plurality of hydraulic cylinders having different maximum pressures and/or different maximum speeds; and attaching the selected hydraulic cylinder to the injection apparatus ((68) fundamentally comprises a maximum pressure and/or maximum speed).
Meeker fails to explicitly state the step of detaching and removing a second hydraulic cylinder from the injection apparatus before attaching the first hydraulic cylinder.
Hehl discloses (Fig. 1) an injection molding machine (Abstract), comprising: 
a screw (12),); 
a heat sleeve (11) housing the screw; 
a fixed block (14’) supporting the heat sleeve; and 
a first hydraulic cylinder (27, 27) for moving the screw forwardly or rearwardly, the hydraulic cylinder having a cylinder body (the depicted cylindrical part of (27)) and 
the first hydraulic cylinder is one of a plurality of hydraulic cylinders capable of being attached to the fixed block (Col 5 Ln 16-39), and
the attachment flange is releasably connected to the fixed block (for the purpose of interchanging hydraulic cylinder based upon individual customer’s desired application, Col 5 Ln 16-39). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Meeker, by providing the attachment flange as releasably connected to the fixed block, as taught by Hehl, for the purpose of interchanging hydraulic cylinder based upon individual customer’s desired application.
Regarding claim 11, Meeker discloses (Fig. 1-5), the specific value is selected from a range of 18-25 (Col 1 Ln 23-26 states greater than 20). 
Regarding claim 12, Meeker discloses (Fig. 1-5), each of the respective hydraulic cylinders have different maximum pressures ((68) fundamentally comprises a maximum pressure).  Furthermore, Hehl teaches application based cylinders with different pressures/speeds (Col 5 Ln 16-39). 
Regarding claim 13, Meeker discloses (Fig. 1-5), each of the respective hydraulic cylinders have different maximum speeds ((68) fundamentally comprises a maximum speed). Furthermore, Hehl teaches application based cylinders with different pressures/speeds (Col 5 Ln 16-39).
Regarding claim 14, Meeker discloses (Fig. 1-5), each of the respective hydraulic cylinder have different maximum pressures and maximum speeds ((68) fundamentally comprises a maximum pressure and speed).  Furthermore, Hehl teaches 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW WIBLIN/Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745